Citation Nr: 0820460	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-25 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbosacral spine disability, claimed as secondary to 
service-connected residuals of gunshot wound to the left 
buttock and hip, and, if so, whether the reopened claim may 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Navy from April 
1946 to December 1946, and in the U.S. Army from February 
1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a 
lumbosacral spine disability, on the merits, is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  In a January 1991 decision, the Board denied entitlement 
to service connection for vacuum disc, right L5-S1, with 
radiculopathy of the left leg, to include as secondary to the 
veteran's service-connected disabilities.  The veteran did 
not appeal that decision, and it became final.

2.  Evidence received since the final January 1991 Board 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a lumbosacral spine disability, 
claimed as secondary to service-connected residuals of 
gunshot wound to the left buttock and hip, has been received, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Given the fully favorable decision to reopen the veteran's 
previously denied claim, discussed below, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the veteran with respect to his new 
and material evidence claim is moot or represents harmless 
error.  As to additional notice regarding his service 
connection claim and how disability ratings and effective 
dates are assigned, the RO will address this matter on 
Remand.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In August 1988, the veteran filed an informal claim for 
entitlement to service connection for "lower back and left 
leg" disabilities, as secondary to his service-connected 
residuals of gunshot wound to the left buttock and hip.  See 
August 1988 VA Form 21-4138 and written statement from 
veteran.  In a rating decision dated in December 1988, the 
RO, in pertinent part, denied entitlement to service 
connection for vacuum disc, right L5-S1, with radiculopathy 
of the left leg, as secondary to service-connected residuals 
of gunshot wound to the left buttock and hip.  The veteran 
was notified of the RO's decision that same month, and 
subsequently appealed the decision to the Board.  

In a decision dated in January 1991, the Board denied the 
veteran's claim for entitlement to service connection for 
vacuum disc, right L5-S1, with radiculopathy of the left leg, 
to include as secondary to his service-connected 
disabilities.  The Board denied the veteran's claim on the 
basis that the veteran's back disability was not shown to be 
associated with muscle damage of the lower extremities for 
which service connection was in effect at that time, 
including his service-connected residual gunshot wound 
disability of the left buttock and hip.  The veteran was 
notified of the Board's decision in January 1991 but did not 
initiate an appeal as to that determination.  

In July 2003, the veteran filed an informal claim for 
entitlement to service connection for a lumbosacral spine 
disability, as secondary to service-connected residuals of 
gunshot wound to left buttock and hip.  

The Board notes that the RO has not considered, in the first 
instance, whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
lumbosacral spine disability.  Instead, the RO adjudicated 
the veteran's claim de novo as a claim for service 
connection, without addressing the previously denied claim.  
It is not clear why the veteran's claim was not adjudicated 
on a reopening basis; however, after reviewing the evidence, 
the Board finds that the August 1988 claim is not separate 
and distinct from the July 2003 claim.  

In making this determination, the Board notes the evidence 
shows that, when the veteran filed his claims for 
compensation benefits in August 1988 and July 2003, he was 
seeking entitlement to benefits for the same disability or 
injury affecting his lower back.  See Boggs v. Peake, No. 
2007-7137 (Fed. Cir. Mar. 26, 2008).  In this regard, the 
Board finds it probative that the veteran has consistently 
provided the same medical history as to the inception of his 
low back/lumbosacral spine disability, as he believes his 
disability is due to his service-connected residuals of 
gunshot wound to the left buttock and hip.  In addition, the 
evidence shows that the lumbar spine disability with which he 
was diagnosed in 1988 is manifested by the same symptoms for 
which the veteran is currently seeking treatment, i.e. 
radiating pain into his left lower extremity.  See VA 
outpatient treatment records dated from November 2001 to 
November 2003.  Moreover, in August 2003, the veteran 
submitted a written statement wherein he provided his medical 
history and acknowledged that his claims for service 
connection for the lumbosacral spine and left leg had been 
previously denied.  The Board finds that the August 1988 and 
July 2003 claims have the same factual basis for purposes of 
38 U.S.C.A. § 7104(b).  See Boggs, supra.  Therefore, the 
first issue to be addressed is whether new and material 
evidence has been submitted to reopen the previously denied 
claim.  

As a general rule, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

As noted, in January 1991, the Board denied entitlement to 
service connection for vacuum disc, right L5-S1, with 
radiculopathy of the left leg, to include as secondary to his 
service-connected disabilities, on the basis that the 
veteran's back disability was not shown to be associated with 
muscle damage of the lower extremities for which service 
connection was in effect at that time, including his service-
connected residuals of gunshot wound to the left buttock and 
hip.  The veteran was notified of the Board's decision in 
January 1991, and did not appeal to the Court of Appeals.  
Therefore, the January 1991 Board decision became final.  See 
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103.  

Since the January 1991 Board decision, the evidence received 
into the record includes medical evidence which shows the 
veteran has consistently reported experiencing low back pain 
shortly after his in-service gunshot wound.  See February 
2003 private medical record.  Although the veteran's report 
regarding the onset of his symptoms has been previously 
considered, the Board finds the additional medical evidence 
in this regard to be material because it lends credibility to 
the veteran's report of continuity of symptomatology since 
the in-service gunshot wound and, thus, raises a reasonable 
possibility of substantiating his claim for service 
connection.  In this regard, the Board notes that, in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  In addition, the 
Board finds that reopening the veteran's claim at this 
juncture is in the interests of justice given that he has not 
been provided adequate notice with regard to the criteria 
necessary to reopen a previously denied claim under the case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).

Therefore, the Board finds the evidence submitted in 
conjunction with this claim is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for a lumbosacral 
spine disability may be reopened.  See 38 U.S.C.A. § 5108.  

However, as noted, the claim for entitlement to service 
connection for a lumbosacral spine disability, claimed as 
secondary to service-connected residuals of gunshot wound to 
the left buttock and hip, must be remanded for additional 
evidentiary development.

ORDER

New and material evidence having been submitted, the claim 
for service connection for a lumbosacral spine disability, 
claimed as secondary to service-connected residuals of 
gunshot wound to the left buttock and hip, is reopened.  To 
this extent only, the appeal is granted.


REMAND

As to the reopened claim, the Board notes that, under the 
VCAA, VA is obligated to provide an examination where the 
record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. 
§ 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the evidence shows the veteran has a current 
diagnosis of chronic low back pain secondary to degenerative 
joint disease and radiculopathy.  See November 2003 VA 
outpatient treatment record.  In addition, the evidence shows 
the veteran has attributed his low back disability to his 
service-connected gunshot wound to the left buttock and hip, 
as he has consistently reported that his low back pain and 
radiating symptoms had its onset shortly after he incurred 
the in-service gunshot wound.  See VA X-ray report and 
treatment records dated in June 1987, January 1988, and 
February 2003; see also VA examination reports dated in 
January 1963 and April 1989.  In this regard, the Board 
considers the veteran's report of continuity of low back 
symptomatology to be credible, as it has been consistent 
since he sought entitlement to compensation benefits in 1988.  

Despite the foregoing, the Board notes the veteran has not 
been afforded a VA examination in conjunction with his claim 
for service connection for a lumbosacral spine disability and 
there is no medical opinion of record which provides a 
competent opinion as to the likelihood that the veteran's 
lumbar spine disability is related to his service-connected 
residual gunshot wound to the left buttock and hip 
disability.  See McLendon, supra.  

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection is also warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Id.

The Board notes in this regard that, during the pendency of 
this claim and appeal, there was an amendment made to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of secondary service 
connection may be made.  This had not been VA's practice, 
which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant, as well as the new 
version.  The RO will have the opportunity to address this 
issue on Remand.

The Board thus concludes that the veteran should be afforded 
a VA examination in order to determine the likelihood that 
his current lumbosacral spine disability is secondarily 
related to his service-connected residuals of gunshot wound 
to the left buttock and hip.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED for the following development: 

1.	Schedule the veteran for a VA examination 
to determine whether he currently has a 
lumbosacral spine disability that is 
proximately due to, the result of, or 
aggravated by service-connected residuals 
of gunshot wound to left buttock and hip 
disability.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.  A rationale should 
be provided for any opinion offered.  

a.	The examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not (i.e., to a 50-
50 degree of probability) that any 
currently diagnosed lumbosacral spine 
disability is proximately due to, the 
result of, or aggravated by the 
veteran's service-connected gunshot 
wound residuals of the left buttock 
and hip, or whether such a 
relationship is unlikely (i.e., less 
than a 50 percent degree of 
probability).

b.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

c.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


